THE SUPREME COURT OF TEXAS

Orders Pronounced June 27, 2009
MISCELLANEOUS

THE MOTION FOR TEMPORARY RELIEF IN THE FOLLOWING PETITION FOR WRIT OF
MANDAMUS IS GRANTED:

 

09—0520 IN RE COY REECE; from Dallas County; 5th district
(05—09—00609—CV, “ SW3d , 06—11~09)

motion for emergency relief granted
conditioned upon $100.00 bond

 

[the: The petition for writ of mandamus remains pending before this Court]

IN THE SUPREME COURT OF TEXAS

THE STATE OF TEXAS
June 27, 2009

TO THE SHERIFF OF DALLAS COUNTY, TEXAS, GREETING:

WHEREAS, AUBREY COY REECE, Relator, has made application to The Honorable
Supreme Court of Texas for a Writ of Mandamus, alleging that he is illegally restrained of his liberty
by you in said Dallas County, Texas by virtue of certain process issued out of the 191st District
Court of Dallas County, Texas and

WHEREAS, pursuant to TEX. R. APP. P. 52.8(b)(3), The Honorable Supreme Court of Texas
is of the tentative opinion that a serious question concerning the relief requires further consideration,

and the Court orders the following:

CASE NO. 09-0520; IN RE COY REECE A/K/A AUBREY COY REECE

Relator's petition for writ of mandamus ﬁled on June 26, 2009, in the above
numbered and entitled cause having been duly considered in chambers, it is ordered that
Relator be released on bail pending ﬁnal disposition of this case.

Relator will be admitted to bail upon his giving of a good and sufﬁcient bond,
conditioned as required by law, in the sum of ONE HUNDRED DOLLARS ($100.00).

NOW THEREFORE, you are hereby commanded to admit to bail, AUBREY COY
REECE, conditioned upon the bond of said applicant in the sum of ONE HUNDRED DOLLARS
($100.00), in the terms and conditions of the law, that he will appear and abide by the decision of
the Supreme Court of Texas, which bond you will approve in your ofﬁcial capacity and forward a
copy thereof to the Clerk of this Court.

THESE ARE THEREFORE TO COMMAND YOU to obey the foregoing and in all things.

HEREIN FAIL NOT under the penalties prescribed by law.
BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS

with the Seal thereof annexed at the City of
Austin, this 27TH day of June, 2009.

W NW

BLAKE A. HAWTHORNE, CLERK
SUPREME COURT OF TEXAS
By Claudia Jenks, Chief Deputy Clerk